SOMERVILLE, J.
The action is one for libel. The complaint contains no averment of any special damage alleged to have been sustained by the plaintiff. To be actionable, therefore, the publication made by the defendants concerning the plaintiff must be libellous per se — that is, it must charge an indictable offense, or its tendency must be to subject the plaintiff otherwise to public hatred, contempt, or ridicule, or to exclude him from association with virtuous and honorable men. If the words used, when fairly interpreted, involve no imputation having this tendency, the charge that they were published falsely and maliciously can not impart to them a libellous signification or nature.—Henderson v. Hale, 19 Ala. 154; Cooley on Torts, 205-208; King v. Root, 21 Amer. Dec. 102; Rice v. Simmons, 31 Amer. Dec. 766.
The words used in the publication set out in the complaint charge no indictable offense. They impute no fraud, dishonesty, or other moral turpitude to the plaintiff; nor can we see that they tend in any way to render him odious in public estimation, or to exclude him from respectable associations. The substance of the publication is, that the plaintiff had obtained certain promissory notes from the father of the defendants, while his mental condition incapacitated him for business, and without paying any consideration for such notes. It may be that the plaintiff obtained the notes in question by gift, and without any knowledge, or even suspicion, of the father’s mental condition. In any event, the publication, in our opinion, is not libellous.
The question as to whether a libellous signification could be attributed to the words used was properly determined by the court on the demurrer to the complaint.—Henderson v. Hale, 19 Ala. 154, 160; 2 Greenl. Ev. (14th Ed.) § 411, note (a); Shattuck v. Allen, 4 Gray, (Mass.) 546.
Affirmed.